COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  DAVID PAUL HEALY,                              §               No. 08-17-00027-CV

                        Appellant,               §                 Appeal from the

  v.                                             §                352nd District Court

  SIMONE BARRON,                                 §             of Tarrant County, Texas

                         Appellee.               §              (TC# 352-286480-16)

                                              §
                                            ORDER

       This Court has received and filed the United States Bankruptcy Court’s suggestion of

bankruptcy stating that Appellee, Simon Barron, has filed for bankruptcy under Chapter 13 of the

Bankruptcy Code. Pursuant to 11 U.S.C. § 362, any further action in this appeal is automatically

stayed. Under these circumstances, and for administrative purposes, it is ORDERED that this

appeal is removed from the Court’s docket and abated. The appeal will be reinstated upon proper

motion showing that the stay has been lifted and specifying the action required by this Court.

       Accordingly, the appeal is abated.

       IT IS SO ORDERED this 25th day of March, 2021.


                                             PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.